toNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final office action in merits.  Claims 1-20, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/19, 4/1/19, 8/8/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7, 11-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0020524 A1, Ishikawa (hereinafter Ishikawa) in view of US 10,769,442 B1, Ding et al. (hereinafter Ding) and further in view of US 2016/0180195 A1, Martinson et al. (hereinafter Martinson).
As to claim 1, Ishikawa discloses a method for determining whether a human being is present in or absent from an environment monitored by a camera using image information from the camera (Figs 1-2), the method comprising:

using the first processor circuit, identifying a difference between a portion of at least first and second frames from among the multiple frames, the difference indicating movement by an object in the environment monitored by the camera (Figs 4, 7, 9-10; pars 0015-0017, 0060-0061, 0067, 0079, detecting/tracking the difference of moving object based on the time difference with respect to the object being captured (e.g. in different frames)); 
using the first processor circuit, selecting a third frame from among the multiple frames for full-frame analysis (pars 0177, 0179, 0244, selecting a frame, or a video segment for tracking the moving object); 
using the first processor circuit, applying the third frame as an input to a first neural network (par 0202, the frame of images as an input of neural network) and, in response, receiving a first indication of a likelihood that the third frame includes at least a portion of an image of a human being (pars 0201-0204, learning methods for determining a person exists or not from an input frame using neural network; note the third frame here can be any frame among the image frames in the video to be input to a neural network); and 
using the first processor circuit, providing an indication that a human being is present in or absent from the environment monitored by the camera based on the identified difference and on the received first indication of the likelihood that the third frame 
Ishikawa does not expressly teach identifying the difference being identified between a portion of at least first and second frames from among the multiple frames being a frame difference.  Ishikawa however teaches calculating a difference in a pixel value between a templet image and an input frame image which represents the difference between two image frames which represents difference in two frames (pars 0077-0079, 0200-0203). Nevertheless, Ding, in the same or similar field of endeavor, expressly teaches identifying a frame difference between a portion of at least first and second frames from among the multiple frames, the difference indicating movement by an object in the environment monitored by the camera (Figs 2, 5, 9; col 4, lines 35-49; col 6, lines 4-65, col 8, lines 19-50, identifying differences in blocks or histograms between frames to detect motion of object in the image).
Ishikawa does not expressly disclose receiving a first indication of a likelihood that the third frame includes at least a portion of an image of a human being.
Martinson, in the same or similar field of endeavor, further teaches determining one or more likelihood scores from image(s) using convolutional neural network (CNN) for indicating if at least a portion of the image data or the class identified represents a person (Figs 5, 13, 14A; pars 0015-0017, 0041, 0061).
Therefore, consider Ishikawa, Ding, and Martinson’s teachings as a whole, it would have been obvious to one of skill in the art before the filling date of invention to incorporate Ding’s frame difference and Martinson’s teachings on the likelihood scores 

As to claim 2, Ishikawa as modified discloses the method of claim 1, wherein the selecting the third frame from among the multiple frames includes selecting a frame that includes information about a moving object in the environment (Ishikawa: pars 0015-0019).  

As to claim 3, Ishikawa as modified discloses the method of claim 1, wherein the selecting the third frame from among the multiple frames includes selecting one of the first and second frames (Ishikawa: Fig 5; pars 0004-0005, 0013, 0045, 0048, 0055, 0177, 0179, 0244, note that each frame in the video is being tracked and any frame among image frames with tracked objects (e.g. moving object indicating a person) can be selected).  

As to claim 4, Ishikawa as modified discloses the method of claim 1, wherein the identifying the change in the one or more portions of the at least first and second frames includes applying the first frame or second frame as an input to a second neural network (Martinson: Figs 13-14; a deep convolutional neural network receiving an image frame (e.g. the frame input to the neural network); pars 0015-0016) and, in response, receiving a second indication of a likelihood that the first or second frame includes at least a portion of an image of a human being (Martinson: Figs 13-14; pars 0061, 0071, 0103, objects in the image being classified as person object types; Figs 4, 
wherein the providing the indication that a human being is present or absent includes using the first indication of a likelihood that the third frame includes at least a portion of an image of a human being, and using the second indication of a likelihood that the first or second frame includes at least a portion of an image of a human being (Figs 4, 13-14; pars 0015-0017, 0041, 0062, 0087, a likelihood score, combined likelihood scores, or weighted likelihood scores).  

As to claim 5, Ishikawa as modified discloses the method of claim 4, further comprising differently weighting the likelihood indications from the first and second neural networks (Martinson: Figs 4-5; pars 0017, 0093, 0095). 
 
As to claim 6, Ishikawa as modified discloses the method of claim 4, wherein the applying the first frame or the second frame as an input to the second neural network includes applying information corresponding to the portion in which the change was identified and excluding information not corresponding to the portion in which the change was identified (Ishikawa: Figs 8-9, 17; pars 0016-0018, identifying/tracking moving object from a portion of image; Martinson: Fig 14A, pars 0016, 0091, only includes portion or image depicts a person).  

As to claim 7, Ishikawa as modified discloses the method of claim 4, wherein the first and/or second neural network is further configured to provide facial recognition 

As to claim 11, Ishikawa as modified discloses the method of claim 1, further comprising generating a dashboard of information about the indication that a human being is present in or absent from the environment monitored by the camera (Martinson: pars 0049, 0052-0053, the interface with a screen), wherein the dashboard comprises an one or more of a dwell time indicator, a heat map indicating a location of the human being in the environment, or demographic indicator that includes demographic information about the human being (Martinson: pars 0124-0125, indicating male/female persons (e.g. demographic information)).  

As to claim 12, it recites a machine learning-based image recognition system encompassed claims 1 and 11 with additional feature of storing information about the first human being in a memory circuit which is being taught in Ishikawa as modified (Ishikawa: ; Martinson: Fig 2A; pars 0048-0049, 0102, 0124-0125).  Rejection of claim 1 is therefore incorporated herein.

As to claim 13, Ishikawa as modified discloses the system of claim 12, wherein the camera comprises a portion of a sensor system that includes one or more of a fire sensor, smoke sensor, thermostat, glass break detector, contact sensor for a door or window, motion sensor, light switch, or smart speaker (Martinson: par 0050, 

 As to claim 14, Ishikawa as modified discloses the system of claim 12, further comprising a second processor circuit configured to: receive information from the memory circuit about the first human being and other human beings detected in the environment using information from the camera (Ishikawa: pars 0197-0200, 0207, persona A or various persons); and generate a dashboard for presenting to a user the demographic information, dwell time information, or location information for the first human being and for the other human beings (see rejection in claim 11).  

As to claim 17, Ishikawa as modified discloses a machine learning-based image classifier system for determining whether a human being is present in or absent from an environment using neural network processing (Figs 1-2), the system comprising: 
a first camera configured to receive a series of images of the environment, wherein each of the images corresponds to a different frame acquired at a different time (Figs 1, 4-5; pars 0004, 0013, 0015  ), 
a difference between a portion of at least first and second frames acquired by the first camera, the difference indicating movement by an object in the environment monitored by the first camera (Figs 4, 7, 9-10; pars 0015-0017, 0060-0061, 0067, 0079); 
select a third frame from among the multiple frames for full-frame analysis (pars 0177, 0179, 0244, selecting a frame, or a video segment for tracking the moving object); apply the third frame as an input to a first neural network and in response determine a first 

Ishikawa does not expressly disclose the series ofAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 16/279,512Dkt: 5986.252US1Filing Date: February 19, 2019Title: HUMAN PRESENCE DETECTION IN EDGE DEVICES images comprises image information in a YUV color space; and an image processor circuit configured to: identify, using at least the Y information from the YUV color space.
Ding, in the same or similar field of endeavor, further teaches wherein the series ofAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 16/279,512Dkt: 5986.252US1Filing Date: February 19, 2019Title: HUMAN PRESENCE DETECTION IN EDGE DEVICES images comprises image information in a YUV color space (Fig 9; col 4, lines 9-30; col 5, line 61- col 6, line 2; col 6, lines 23-28); and an image processor circuit configured to: identify, using at least the Y information from the YUV color space (Fig 9; col 4, lines 9-30; col 5, line 61- col 6, line 2; col 6, lines 23-28, Y component of YUV histogram represents luminance).

Ishikawa does not expressly disclose providing a indication of a likelihood that a human being is present in or absent.
Martinson, in the same or similar field of endeavor, further teaches determining one or more likelihood scores from image(s) using convolutional neural network (CNN) for indicating if at least a portion of the image data or the class identified represents a person (Figs 5, 13, 14A; pars 0015-0017, 0041, 0061).

Therefore, consider Ishikawa, Ding, and Martinson’s teachings as a whole, it would have been obvious to one of skill in the art before the filling date of invention to incorporate YUV’s teachings on YUV representation and Martinson’s teachings on the likelihood scores in determining a person’s present using a CNN in Ishikawa’s method to learn and recognize an object including a human being from image data available.

As to claim 18, it is rejected with the same reason as set forth in claim 13.
As toc claim 19, it is rejected with the same reason as set forth in claim 11.
As to claim 20, Ishikawa as modified discloses the system of claim 17, wherein the image processor circuit is configured to identify the difference between a portion of at least first and second frames acquired by the first camera using only the Y information from the YUV color space (Ding: Fig 9; col 4, lines 9-30, note Y information represents luminance difference between two frames, which is independent from U and V components); andAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 7 Application Number: 16/279,512Dkt: 5986.252US1 Filing Date: February 19, 2019 Title: HUMAN PRESENCE DETECTION IN EDGE DEVICES wherein the image processor circuit is configured to apply the Y information about the third frame from the YUV color space as the input to the first neural network (Martinson: Figs 16-18; pars 0016-0017, 0041, 0063, 0084, 0088-0095, 0136; Ding: Fig 9; col 5, line 61- col 6, line 2; col 6, lines 23-28). Consider Ishikawa and Martinson’s teachings on images as input of neural network and Ding’s teachings on representing images in YUV space, it would have been obvious for an ordinary skill in the art before the filing date of invention to incorporate Ding’s teachings on YUV representation of the image in Ishikawa and Martinson’s teachings as input of the neural network.

.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Ding and further in view of Martinson and US 2006/0170769 A1, Zhou (hereinafter Zhou).
As to claim 8, Ishikawa as modified discloses the method of claim 1, but does not expressly teach wherein the identifying the frame difference between a portion of at least the first and second frames includes designating at least one of the first and second frames as a background frame and identifying a difference between the second frame and the background frame.  Zhou, in the same or similar field of endeavor, further teaches the identifying the difference between a portion of at least the first and second frames includes designating at least one of the first and second frames as a background frame and identifying a difference between the second frame and the background frame (Fig 2; pars 0011, 0029, 0031-0033, 0035, 0039, 0069).  
Therefore, consider Ishikawa as modified and Zhou’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Zhou’s teachings on identifying background frame and difference in frame segmentations for robust human object recognition and detection in a digital surveillance system.


Zou, in the same or similar field of endeavor, further teaches the frames rates being less than 100 ms per frame (par 0091, 30 frames per second or 15 frames per second).  Therefore, consider Ishikawa as modified and Zhou’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Zhou’s teachings on frame update rate in Ishikawa as modified to utilize or update the frame rate in a proper range.

As to claim 10, Ishikawa as modified discloses the method of claim 1, wherein when the processor circuit provides an indication that a human being is present in the environment (see rejection in claim 1), the method further comprises determining whether the human being is in a permitted or unpermitted location in the environment (Zhou: pars 0013, 0028, 0031, 0044, 0047, 0057, permitted to remain certain region, region of interest).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Ding and further in view of Martinson and US 2016/0217326 A1, Hosoi (hereinafter Hosoi).
As to claim 15, Ishikawa as modified discloses the system of claim 12, teach using a camera to capture and determine whether there exists a human being as described in 
Hosoi, in the same or similar field of endeavor, further teaches using more than one cameras to detect the human body movement or fall (pars 0120, 0237-0239, 0243-0244, 0247).
Therefore, consider Ishikawa as modified and Hosoi’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Hosoi’s teachings on using a plurality of cameras to capture the motion state of human body in Ishikawa as modified’s method to better determine the moving distance or state.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Ishikawa, Ding, Martinson, Zhou, and Hosoi) neither discloses alone nor teaches in combination features and functions recited in claim 16.

Response to Arguments
8.	Applicant’s arguments have been fully considered but they are moot in light of new ground(s) of rejection.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661